[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT                FILED
                     ________________________
                                                U.S. COURT OF APPEALS
                                                  ELEVENTH CIRCUIT
                           No. 04-15539               September 28, 2005
                     ________________________         THOMAS K. KAHN
                                                          CLERK
                  D. C. Docket No. 04-22572-CV-JLK

EMMA YAIZA DIAZ,
EBONY ROBERTS,
ANDRE NEAL BEMBRY,
AFL-CIO, American Federation of Labor and
Congress of Industrial Organizations,
AMERICAN FOUNDATION, of State County and
Municipal Employees, AFL-CIO,
FLORIDA PUBLIC EMPLOYEES COUNCIL 79,
AFSCME, AFL-CIO,
SERVICE EMPLOYEES INTERNATIONAL UNION,
AFL-CIO,
                                                      Plaintiffs-Appellants,

                               versus

SECRETARY OF THE STATE OF FLORIDA,
Glenda Hood,
BROWARD COUNTY SUPERVISOR OF ELECTIONS,
Brenda Snipes, DUVAL COUNTY,
Supervisor of Elections, Jerry Holland,
MIAMI DADE COUNTY,
Supervisor of Elections, Constance Kaplan,
ORANGE COUNTY,
Supervisor of Elections, Bill Cowles, et al.,

                                                     Defendants-Appellees.
                                ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             _________________________

                                     (September 28, 2005)

Before TJOFLAT and BARKETT, Circuit Judges, and MILLS *, District Judge.

PER CURIAM:

       In this case, the district court dismissed Appellants’ Complaint on the

grounds that Appellants lacked standing to sue. The district court erred in this

conclusion. However, the parties have noted that the Florida law pertaining to

voter registration relevant to this case has been amended during the pendency of

this appeal. The district court judgment is VACATED and the case REMANDED

for further proceedings including the filing of an amended complaint, taking into

account the law as it presently exists.




*
 Honorable Richard Mills, United States District Judge for the Central District of Illinois, sitting
by designation.

                                                  2